DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 32-56 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 32) a display device configured to alter an optical property by moving an amount of a first fluid through which external light can pass, the display device comprises a fluidic actuator, wherein the fluidic actuator comprising a  first cavity comprising the second fluid and bounded at least in part by a first elastomer; a second cavity comprising the second fluid and bounded at least in by part by a second elastomer; a channel connecting the first cavity to the second cavity and through which the second fluid can flow; and a valve configured to be electrically operated into an open state or a closed state and thereby allow or block a flow of the second fluid through the channel.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Peeters et al. (US 20090279158 A1) discloses a Fluid Actuator For Digitally Controllable, in  FIG. 5A, comprising electrochemical pump (170B) includes a rigid wall (171B) that cooperates with a deformable wall (135B) to define a first chamber portion (174B-1) having first and second electrode (176B-1 and 176B-2), a second chamber portion (174B-2) defined in part by deformable wall (135B), and a second conduit (173B) communicating between lower regions of first chamber portion (174B-1 and 174B-2).  However, Peeters et al. does not teach or fairly suggest a display device configured to alter an optical property by moving an amount of a first fluid through which external light can pass, the display device comprises a fluidic actuator, wherein the fluidic actuator comprising a  first cavity comprising the second fluid and bounded at least in part by a first elastomer; a second cavity comprising the second fluid and bounded at least in by part by a second elastomer; a channel connecting the first cavity to the .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872